Case 2:19-cv-05519-JMA-ARL Document 13 Filed 07/14/20 Page 1 of 3 PageID #: 33




UNITED STATES DISTRICT COURT                                        For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
MICHAEL OGIDI-ABEGAJE,

                                   Plaintiff,
                                                                     ORDER
                 -against-                                           19-CV-5519 (JMA) (ARL)
                                                                                      FILED
NASSAU COMMUNITY COLLEGE,                                                             CLERK
                                                                            7/14/2020 3:15 pm
                                     Defendant.
--------------------------------------------------------X                     U.S. DISTRICT COURT
JOAN M. AZRACK, District Judge:                                          EASTERN DISTRICT OF NEW YORK
                                                                              LONG ISLAND OFFICE
        By Order dated March 10, 2020 (“Order”), the Court denied the applications to proceed

in forma pauperis filed by pro se plaintiff Michael Ogidi-Abegaje (“plaintiff”) without prejudice

and with leave to renew upon completion of the AO 239 in forma pauperis application form.

Alternatively, plaintiff was instructed that he may remit the $400.00 filing fee.

        On April 2, 2020, the Order was returned to the Court as undeliverable, was marked

“Return to Sender/Attempted-Not Known/Unable to Forward.” (Docket Entry 9.) Accordingly,

by Electronic Order dated April 6, 2020, in light of plaintiff’s failure to comply and/or update his

address and given the national emergency caused by the COVID-19 virus, the Court extended

plaintiff’s time to comply with the Order to May 6, 2020. Plaintiff was also directed to provide

the Court, in writing, with his current mailing address. Like the Order, the Electronic Order was

mailed to plaintiff at his address of record.

        On May 4, 2020, the Electronic Order was returned to the Court as undeliverable with the

same notations as the earlier returned mail. (See Docket Entry 10.)      Plaintiff was cautioned in

both the Order and the Electronic Order that a failure to timely comply will lead to the dismissal


                                                        1
Case 2:19-cv-05519-JMA-ARL Document 13 Filed 07/14/20 Page 2 of 3 PageID #: 34




of the complaint without prejudice and judgment will enter. However, on May 8, 2020, plaintiff

filed an unsigned long form application to proceed in forma pauperis. In addition, the

application included a different address for plaintiff on the envelope as plaintiff’s return address.

       Albeit untimely filed, given the national emergency caused by the COVID-19 virus, the

Court accepts it for filing. However, because it is unsigned and does not provide any

information concerning plaintiff’s financial position, it is denied without prejudice. Plaintiff

wrote $0.00 in response to every question on the form. Curiously, the envelope in which the

application was mailed to the Court reflects that plaintiff sent it “Express Priority Mail” at a cost

of $26.35. In addition, the address provided by plaintiff is a P.O. Box for which there is

generally a monthly charge. Plaintiff also provides a telephone number. Again, there is

generally a monthly charge for such service and plaintiff has not reported any expenses

associated with that telephone number.

       Given that the responses provided by plaintiff raise more questions than they answer,

together with the fact that the application is unsigned, it is denied without prejudice and with

leave to renew upon completion of the long form application, in its entirety, and signed by

plaintiff. Plaintiff is cautioned that this will be the final opportunity afforded to him to file a

proper in forma pauperis application. As a one-time courtesy, the Court has updated plaintiff’s

mailing address to the P.O. Box reflected on his May 8, 2020 filing. However, plaintiff is

reminded that he must file a Notice of Change of Address should his address change.          It is

well-established that “it is plaintiff’s responsibility to inform the Court if his address has

changed.” Simmons v. Ramirez, 17-CV-00313, 2019 WL 3454484, *2 (S.D.N.Y. July 31,

2019); English v. Azcazubi, 13-CV-5074, 2015 WL 1298654, at *2 (E.D.N.Y. Mar. 20, 2015)


                                                   2
Case 2:19-cv-05519-JMA-ARL Document 13 Filed 07/14/20 Page 3 of 3 PageID #: 35




(“[W]hen a party, even a pro se litigant, changes addresses, it is that party’s obligation to notify

the Court of the new address.”); Dong v. United States, 02-CV-7751, 2004 WL 385117, at *2

(S.D.N.Y. Mar. 2, 2004) (dismissing a pro se litigant’s claim because the litigant failed to inform

the court of his current address, causing the court to lose contact with him).

         Plaintiff is granted a final opportunity to file a complete, signed in forma pauperis

application, together with a Notice of Change of address reflecting his current mailing address on

or before August 14, 2020. Plaintiff is warned that his failure to timely comply will lead to the

dismissal of the complaint without prejudice for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41(b).

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d

21 (1962).

         The Clerk of Court shall mail a copy of this Order to the plaintiff at his last known address.



SO ORDERED.                                                    ________/s/ (JMA)____________
                                                               Joan M. Azrack
                                                               United States District Judge

Dated:     July 14, 2020
           Central Islip, New York




                                                   3
